 HERALD NEWSPassaicDailyNews t/a The Herald NewsandJoseph Lasica.Case 22-CA-1026025 September 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 31 May 1983 the National Labor RelationsBoard issued a Decision and Order in this proceed-ing.)The Board found, inter alia, that the Re-spondent violated Section 8(a)(3) and (1) of the Actby canceling employee Mitchell Stoddard's weeklycolumn because he engaged in union activity.The Respondent subsequently filed a petition forreview with the United States Court of Appeals fortheDistrict of Columbia Circuit, and the Boardfileda cross-application for enforcement of itsOrder. On 15 June 1984 the court issued an opinionaffirming the Board's factual findings, enforcing theBoard's Order in part, and denying enforcement inpart.2The court, also remanded the case to theBoard with instructions to revise a portion of theOrder. The Board accepted the remand, and theRespondent and the General Counsel have submit-ted statements of position with respect to the issueraised by the remand.The Board accepts the court's opinion as the lawof the case. We have considered our Decision andOrder in light of the court's opinion and the par-ties'statements of position, and we have revisedour Order in the manner set forth below.-The Board's factual findings, as affirmed by thecourt, may be summarized briefly. The Respondentis engaged in the business of publishing, selling, anddistributing a daily newspaper. Employee Stoddardreports on news stories and serves as the Respond-ent's bureau chief in Morris County, New Jersey.Until 15 August 1980 he also wrote a controversialweekly column addressing issues affecting the localarea. In July 1980 Stoddard became involved in anorganizing campaign being conducted by the Inter-nationalPrintingandGraphicCommunicationsUnion, Local 8, herein the Union. Stoddard permit-'ted the Union to use his name on its organizing ma-terials, `and the Respondent soon became aware ofhis involvement in the campaign. The employeesselected the Union as their collective-bargainingrepresentative in an election conducted on 14 and15August 1980, and within half an hour after theelection the Respondent's executive director angri-ly ordered the cancellation of Stoddard's column.266 NLRB898 (1983)z PassaicDaily News Y. NLRB,736 F 2d 1543 (D C Cir 1984)605The Respondent asserted that the cancellation wasbased on a new policy prohibiting street reportersfrom writing columns, but the record establishedthat -other reporters continued to write columnsafter Stoddard's was canceled.The court affirmed the Board's findings thatStoddard was an employee within the meaning ofthe Act, that the elimination of his column-writingdutiesconstitutedademotion, and that unionanimus was a motivating factor in the Respondent'sdecisio'n.3 The court rejected the Respondent's de-fense that the First Amendment to the UnitedStatesConstitutionprecluded the Board fromeither challenging the decision to cancel Stoddard'scolumn or from inquiring into the motives underly-ing the decision. The court relied onAssociatedPress v.NLRB,301 U.S. 103 (1937), noting that theSupreme Court "permitted inquiry into, and re-quired the Associated Press to disclose, the motivefor taking adverse actionagainst anemployee en-gaged in union activities."4 Because the Respond-ent'sFirstAmendment argument constituted itsentire defense, the court affirmed the Board's find-ing that Stoddard's demotion violated Section8(a)(3) and (1).5The Board had ordered the Respondent to ceaseand, desist from its conduct,6 and the court en-forced this portion of the Board's Order.7 Affirma-tively, the Board had ordered the Respondent to:RestoreMitchell Stoddard immediately tohis former position as weekly columnist, andresumepublicationofStoddard'sweeklycolumn, subject to the same lawful standardsand requirements that ' the Respondent, as anemployer, imposes or may impose on its em-ployees.,The court concluded that the Board had violatedthe first amendment by ordering the Respondent to"resume publication of Stoddard's weekly column,subject to the same lawful standards and require-ments" imposed on other employees, and it de-clined to enforce that portion of the affirmative9 Id at1549-15554Id at 15555Id at 15568TheBoard required the Respondent toICease and desist from(a)Discouraging membership and activity in the Union,or in anyother labor organization,by canceling employee Stoddard'sweeklycolumn because of his union membership and activity(b) In any like or related manner interfering with, restraining orcoercing its employees in the exercise of their Section 7 rights7 Id. at 15498Affirmatively, the Board also ordered the Respondent to expungefrom its files any reference to the cancellation of Stoddard's column, andto notifyhim inwriting that this had been done and that its unlawfulactionwould not be used as a basis for future personnel actions againsthim The court enforced this portion of the Order Ibid276 NLRB No. 78 606DECISIONSOF NATIONALLABOR RELATIONS BOARDremedy.9 The court found 'that the "unfortunateconsequences" of the affirmative remedy were to"compel the [Respondent] to publish what it pre-fers to withhold," and to inject the Board "into theeditorialdecision-making processon anongoingbasis." 10 The court stated that untilMiami HeraldPublishing Co. v. Tornillo,418 U.S. 241 (1974), theSupreme Court had consistently "implied" that"newspapers have absolute discretion to determinethe contents of their, newspapers."11 InTornillo,according to the court, the Supreme Court madeits views "explicit" in striking down a state statutespace to reply to a newspaper's criticism.12 As` thecourt emphasized, the Supreme Court rejected thearguments made by advocates of an enforceableright of access and concluded:The choice of material to go into a newspaper,and the decisions made as to limitations on thesize and content of the paper, and treatment ofpublic issues' and' public officials-whether fairor unfair-constitute the exercise of editorialcontrol and -judgment. It has yet' to be demon-strated how governmental regulation of thiscrucialprocess can"' be exercised consistentwith' FirstAmendment guarantees of "a freepress as they have evolved to this time (em--The court stated 'that the Board may have beenpursuing valid objectivesin issuingthe publicationorder, but stated that a remedy requiring govern-mental coercion "gives rise to a confrontation withtheFirstAmendment."14 The court also statedthat to enforce the Board's Order would requirefor the first time a recognition that "governmentregulation of the material to go into a newspaper"can be exercised consistent with First Amendmentguarantees. 15-; ,The court rejected the 'Board's argument'that theOrder -was constitutional because it required publi-cation -"subject to the same lawful standards andrequirements that Respondent,as -an'employer, im-16 'In dis-cussing this clause and the publication order, thecourt stated:Had the lead-in languagemandating the publi-cation of Stoddard's column been absent and9 Ibid.10 Id at 1557II Ibid The court cited the Supreme Court's opinions inColumbiaBroadcasting vDemocraticComm,412 U S 94(1973),Branzburg Y.Hayes,408 U S 665 (1972), andAssociatedPress v. NLRB,supra12 Ibidi 8 Id at 1558, quoting 418 U S at 258.14 Ibid,citing418 U.S at 254Is Ibid.1e Id at 1558-59had this clause been narrowly crafted, wewould ,have been more sympathetic to the ar-gument that the Board's order merely encom-passed a nondiscrimination directive. An orderthatmerely directed the Company to not dis-criminate against Stoddard on the basis of hisunion activity would present a much 'closercase. But this clause is written so broadly thatit invites the Board to review the Company'spublication standards and to become directlyinvolved with the Company's, exercise of edi-torial control and judgment. Moreover, whenthe clause is read in conjunction with the lead-in language, it is clear-that the order involves"an express [and] implied command that thepress publishwhat it prefers to withhold."Branzburg' [v.Hayes,408 U.S. 665, 681 (1972).]Thus we find that the clause does not save theotherwise constitutionally defective remedy.Instead, we find that the remedymandating re-sumption of Stoddard's column mustyield tothe 'Company's First Amendment interest inretainingcontrol over prospective editorial de-,cisions.' 7.The court remanded the proceeding with in-structions that the Board "invoke any specific, al-ternate remedies" consistent with its opinion "toensure that Stoddard is not retaliatedagainst'for hisunion activities."18We have given careful consideration to thecourt's, opinion and the parties' statements of posi-tion, and we have decided to modify the affirma-tive portion of our Order to read as follows: -RestoreMitchell Stoddard' immediately tothe column-writing duties he enjoyed prior tohis demotion, and decide whether to publishhis submissionsbased upon any factors otherthan his union or protected activity; providedthat nothing in this Order shall be interpretedas a requirementthat the Respondent publishany of the columns submitted by Stoddard.The revised first clauseretains,withsome modi-fications to thelanguage,' 9the requirement thatthe Respondent restore Stoddard to hisduties as a.column-writer. In our view the court did not -" Id. at 155918 Ibid19The previous Order required the Respondent to restore Stoddard"to his former position as a weekly columnist," but the Respondent con-tends that the "position"of "weekly columnist" never existed at thenewspaper.We note that in affirming the Board's findings,the courtstated that"the elimination of Stoddard'scolumn-writing duties mayproperly be viewed as a demotion " Id at 1554 We have therefore maderevisions to conform to the court's language, and the revised Order refersto Stoddard's "column-writing duties" rather than to: his "position" of"weekly columnist " HERALD NEWSobject to this portion of the Order. In stating itsholding, the court omitted reference to this clauseand declined to enforce only that portion of theOrder which required the Respondent to "'resumepublication' of Stoddard's weekly. column, subjectto the same lawful standards "and requirements" im-posed on other .'employees. 20We also emphasizethe court's conclusion that it would have been"more sympathetic" to the Board's arguments ifthe lead-in language "mandatingthe publication"of the column had been absent, and if the clausefollowing the lead-in language had been "narrowlycrafted. 1121 In itsconclusion the court did not referto the requirement that Stoddard be restored to hiscolumn-writing duties, thereby indicating that itobjected to only the final two clauses.22The revised first clause does not compel publica-tion or inject the Board into the editorial decision-making process, which were the two central-con-cerns raised by the court.In essence,the revisedfirstclause requires only that the Respondentpermit Stoddard to submit his columns so that itmay then decide whether to publish them. Such arequirement does not compel the Respondent topublish what it prefers to withhold, and does notinvite the Board "to review 'the [Respondent's]publication standards and to become directly in-volved with the [Respondent's] exercise of editorialcontrol and judgment."23 The Respondentremainsfree to apply its publication standards to decidewhether or not to publish Stoddard's submis-sions. 2420 Id at 154921 Id at 155922As noted above, the court stated that the Order sought "to compelthe [Respondent] to publish-what it prefers to withhold," and injected theBoard "into the editorial decision-making process on an ongoing basis "Idat 1557When it first mentioned these two"unfortunate conse-quences" the court reprinted the entire text of the affirmative order, in-cluding the first clause requiring that Stoddard be restored to his column-writing dutiesIbidWe do notagree with the Respondent's contentionthat the court thereby disapproved the first clause as well The court'ssubsequent analysis focused entirely on the publication order and theclause which followed As we read the opinion, the court instructed theBoard to eliminate the publication order and"narrowly craft" the finalclauseWe especially note that in stating which portion of the Order itwas declining to enforce,the court omitted reference to the first clauserequiring that Stoddard be restored to his duties Id at 154923 Id at 155924We note that inAssociated Press vNLRB,supra, the Supreme Court'approved the Board's order reinstating a news editor who had been un-lawfully discharged The Court stated that the "publisher of a newspaperhas no special immunity from the application of general laws," and "nospecial privilege to invade the rights and liberties of others " 301 U S at312-333The Courtalso stated that the reinstatement order did not cir-cumscribe"the full freedom and liberty of the [newspaper]to publish thenews as it desires it published or to enforce policies of its own choosingwith respect to the editing and rewriting of news for publication " 301U S at 133 Thereinstatement order in'AssociatedPress-did not compelthe publication of the news editor'swork product or preclude the news-paper from enforcing its editorial policies,and the mere requirement thatStoddard be restored to his "column-writing duties" would appear tohave no different impact in this case607The revised second clause directs the Respond-ent to "decide whether to publish [Stoddard's] sub-missionsbased upon any factors other than hisunionor protected activity." As-noted above, thecourt stated that it would have been "more sympa-thetic" to the Board's arguments if "the lead-in lan-guagemandatingthepublicationof Stoddard'scolumn" had been absent.25 In view of the court'sclear admonition, the revised second clause omitsthe requirement that the Respondent "resume pub-lication" of the columns, and specifically recog-nizesthe Respondent's right to decide whether topublish it.The courtalso statedthat it' would have been"more sympathetic" if the Board had "narrowlycrafted"theclauseimmediately following the"lead-in language,"which required that Stoddard'scolumns be published "subject to the same lawfulstandardsand requirementsthat Respondent, as anemployer, imposes or may impose, on its employ-ees."26The revised second clause narrows theorder by omitting the requirement that the Re-spondent apply to Stoddard'scolumns the "same"standards and requirementsimposed on other em-ployees, and by substituting a provision which di-rects the Respondent to base its publication deci-sions on "any" factors other than Stoddard's unionor protected activity.27The provision requiresonly ,that Stoddard's union or protected activity beeliminated from .the decision-making process, andwe consider it to be in compliance with the court'sinstructions that the order be "narrowly crafted"so that the Respondent is "merely -directed . . . tonot discriminateagainst Stoddard, on the basis ofhis unionactivity."28The revised second clausedoes not invite the Board to review publicationstandards or become directly involved with editori-al control and judgment in the manner feared bythe court.29Determiningwhether the Respondenthas complied with the Order will merely involvean inquiry into the Respondent's motive, an inquirywhich the -court and the Supreme Court have al-ready recognized as constitutionally permissible.25 Id at 155920 Ibid27 This revision comports with the Supreme Court's statement inAsso-ciated Press,supra at 132, that the Act permits an adverse action againstan employee"for any reason other than union activity or agitation forcollective-bargaining with employees "28 Id at 1559 The court indicated that such an order "would present amuch closer case " Ibid29We note that inMiami Herald Publishing Co Y Tornillo,supra, uponwhich the court relied,the Supreme Court stated that it is unconstitution-al to compel an editor or a publisher to publish that which "reason" tellsthem should not be published 418 U S at 256 Here we are not compel-ling the Respondent to publish any of Stoddard's columns, and we do notseek to interfere with the Respondent's exercise of "reason"by directingit to base its publication decisions on factors other than Stoddard'sunionor protected activity 608DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally,we have also included a proviso statingthat "nothing in the order shall be interpreted as arequirement that the Respondent publish any of.thecolumns submitted by Stoddard." We have done somerely to emphasize that our remedy for the viola-tion in this case does not include a publicationorder. 30ORDERThe National Labor Relations Board herebymodifies its Order in this proceeding (266 NLRB898 (1983)) and orders that the Respondent, PassaicDaily News t/a The Herald News, Passaic, NewJersey, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 2(a)."(a)RestoreMitchell Stoddard immediately tothe column-writing duties he enjoyed prior to hisdemotion, and decide whether to publish his sub-missions based on any factors other than his unionor protected activity; provided that nothing in thisOrder shall be interpreted as a requirement that theRespondent publish any of the columns submittedby Stoddard."2.Substitute the attached notice for that previ-ously'issued by the Board.30 The Respondent. will violate our Order only by basing its publica-tion decisions on Stoddard's union or protected activity In this connec-tion we note thatour Orderdoes not necessarily require the Respondentto permit Stoddard to submit his columns indefinitely So long as its deco-'lion is notbased on Stoddard's union or, protected activity, the Respond-ent may decide to reject any of his individual columns, or decide perma-nently to cancel his column.APPENDIXNOTICE To' EMPLOYEES-POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States- GovernmentSection .7 of the Act gives employees these rights.To organize_To form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE "WILL NOT discourage membership and activ-ity in International Printing and Graphic Commu-nicationsUnion, Local 8, or any other labor orga-nization,by canceling employee Stoddard's weeklycolumn because of his union membership and activ-ity.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.-WE WILL restore Mitchell- Stoddard immediately-to the column-writing duties" he enjoyed prior tohis demotion, and WE WILL decide whether to pub-lish his submissionsbased on any factors other thanhis union or protected activity; however, the Na-tional Labor Relations Board has not ordered us topublish any of the columns submitted by Stoddard.WE WILL expunge from our files any referenceto the cancellation of Mitchell Stoddard's columnon 15 August1980 and-WE WILL notify him thatthis has been done, and that evidence of this un-lawful action will not be usedas a basisfor futurepersonnelactions against him.PASSAICDAILYNEWS T/A THEHERALD NEWSThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.